                                                                                                                                                -·-
                                                                        ! i :~ l-)(-~;-;,, ·, ,~; \'
                                                                        i l , , '• ·-            ; '· )';    '.!       j._




                                                                          t i,--\f""''       \    j"        t--.. _,,
                                                                          t~! \ I\...   t , l "-/ f l       '. ,.,. I


                                                                         ELFC; RU\JlC:\LLY Fl LEU
UNITED STATES DISTRICT COURT                                             DOC;;,
SOUTHERN DISTRICT OF NEW YORK                                          ',. I
                                                                       :i
                                                                               A'lT
                                                                            _I/ '
                                                                                       !. :·,
                                                                                   ~-, , ' '
                                                                                                        l·'f,,
                                                                                                          , ' /,
                                                                                                                                    'li'_'~-~rrx
                                                                                                                                 ----~
                                                                                                                                           ci'/,ra_·_ _~--
-----------------------------------------------------------X            --- -~--- - -·                             -         -                        -   --

LINDA M. LUCAS,
                                   Plaintiff,                                 CIVIL 312 (ALC)
                                                                                  19
           -v-                                                               JUDGMENT
                                                                     For Attorney's Fees and Costs


COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 19, 2019, the Commissioner of Social Security is to

pay the Plaintiff attorney fees in the amount of $4,640, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Plaintiff is awarded costs under 28 U.S.C. § 1920 in the amount of

$427.27.


Dated: New York, New York
       November 20, 2019

                                                                        RUBY J. KRAJICK

                                                                               Clerk of Court
                                                               BY:

                                                                                Deputy Clerk
